Citation Nr: 1729900	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  12-31 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for asbestosis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel







INTRODUCTION

The Veteran served on active duty with the United States Navy from April 1959 to April 1963.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2011 rating decision by the Oakland, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

In May 2016, the Board remanded this matter for further development and for another VA examination.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's disability due to asbestosis is manifested by a post-bronchodilator result for forced vital capacity (FVC) of 111 percent and a diffusing capacity of the lung (DLCO) result of 101 percent.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for service-connected lung disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.96, 4.97, Diagnostic Code 6833 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA's duty to notify was satisfied by letter June 2010. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375   (Fed. Cir. 2015).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and affording VA examinations in October 2010, August 2012, September 2012, and April 2017.  The RO obtained VA treatment records, to include VA treatment records pursuant to the May 2016 remand.

As for private treatment records, the Veteran noted in a January 2011 letter that he had two pulmonary function tests (PFTs) taken at St. Elizabeth's Hospital in Red Bluff that supposedly showed a 20 percent plus reduction in the Veteran's lung capacity over 4 years.  Additionally, the Veteran's private doctor, Dr. SPD, referenced these PFTs in a January 2011 letter provided to VA.

As such, pursuant to the May 2016 Board remand, the RO asked the Veteran in the August 2016 letter to authorize the release of private medical records from St. Elizabeth's Hospital in Red Bluff and Dr. SPD in support of the Veteran's claim. The Veteran did not respond to this request.  See April 2017 Supplemental Statement of the Case.  In fact, the April 2017 VA examiner noted that the Veteran was aware that these records were not in the claims file, but did not note any objection to this omission.  See April 2017 VA medical examination.  The duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is ultimately the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  There is no further duty to assist the Veteran with regard to obtaining private medical records.

Legal Criteria for Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).

Respiratory disorders are evaluated under Diagnostic Codes 6600 through 6817 and 6822 through 6847.  See 38 C.F.R. § 4.96(a).  Ratings that fall under these diagnostic codes will not be combined with each other.  Id.  Rather, a single rating will be assigned under the diagnostic code that reflects the predominant disability, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  Id.  

Asbestosis is rated under the General Rating Formula for Interstitial Lung Disease (General Formula).  See 38 C.F.R. § 4.97, Diagnostic Code 6833.  Under the General Formula, a 10 percent disability rating is warranted for an FVC of 75- to 80-percent predicted value, or a DLCO (Single Breath (SB)) of 66- to 80-percent predicted value.  Id.  A 30 percent disability rating is warranted for an FVC of 65- to 74-percent predicted value, or a DLCO (SB) of 56- to 65-percent predicted value.  Id.  A 60 percent disability rating is warranted for an FVC of 50- to 64-percent predicted value; a DLCO (SB) of 40- to 55-percent predicted value; or maximum exercise capacity of 15 to 20 ml/kg/min of oxygen consumption with cardiorespiratory limitation.  Id.  A 100 percent disability rating is warranted for an FVC of less than 50-percent predicted value; DLCO (SB) of less than 40-percent predicted value; maximum exercise capacity of less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation; cor pulmonale or pulmonary hypertension; or requiring outpatient oxygen therapy.  Id.  VA regulations instruct that post-bronchodilator results be used when considering PFT criteria for ratings under Diagnostic Code 6833.  See 38 C.F.R. § 4.96(d)(4).

 Factual Background and Analysis

The Veteran is seeking entitlement to an initial evaluation in excess of 30 percent for asbestosis.  The Veteran complains of an increase in shortness of breath that he associates with his asbestos-related condition.

In February 2011, the Veteran received service connection for asbestosis with an evaluation of 30 percent effective April 30, 2010. This rating of 30 percent was based upon an October 2010 VA examination PFT test that showed a FVC post-bronchodilator result of less than 74 percent.  This result corresponds to a 30 percent rating under Diagnostic Code 6833.

In April 2011, the Veteran submitted a March 2011 letter from Dr. SPD, his private doctor.  The doctor stated that the Veteran has a diagnosis of asbestosis and mentioned that a "pulmonary function test showed that [the Veteran's] FEV1-FVC is moderately reduced that this represents significant obstruction."  However, Diagnostic Code 6833 requires that the PFT show the actual numerical results so that a proper rating can be determined.

In August 2012, the Veteran again received another VA PFT.  These results showed that a post-bronchodilator FVC result of less than 65 percent.  This result again corresponds to a 30 percent disability rating under Diagnostic Code 6833.  However, the August 2012 PFT technician noted in the test results that the Veteran's "lung volumes were not consistent."

In September 2012, the Veteran was seen for VA general examination to include his asbestosis claim.  While this examination was not sufficient to determine a rating, the VA examiner nevertheless agreed that the August 2012 PFT results accurately reflected the Veteran's current pulmonary function.  However, the VA examiner did not address the August 2012 VA examiner's note regarding the assessment that the Veteran's lung volumes were not consistent.   

In August 2015, the Veteran submitted another letter from Dr. SPD.  The doctor diagnosed the Veteran as having asbestosis as a life-limiting condition that will significantly shorten the Veteran's lifespan.

In April 2017, the Veteran was provided another VA examination to help determine his claim.  The PFT results indicated a post-bronchodilator result of 111 percent and a DLCO result of 101 percent.  Both of these results correspond to a noncompensable rating under Diagnostic Code 6833.  The VA examiner noted that the DLCO result most accurately reflected the Veteran's level of disability.

The April 2017 VA examiner discussed these results and his opinion with respect to prior examination results.  While the VA examiner did agree that the Veteran had multiple respiratory conditions, he stated that the Veteran's dyspnea is likely multifactorial:  age-related deconditioning, asbestos-related pleural disease, and 40 pack years of smoking.  As noted above, and as the VA examiner noted in his opinion, the Veteran never provided private medical records to be reviewed by the examiner.  The VA examiner opined that, given that no parenchymal disease is currently defined, age-related deconditioning and the Veteran's prior tobacco use as the predominant contributor's to the Veteran's current dyspnea.  Furthermore, the VA examiner opined that bronchodilator effect suggests that the Veteran has a reversible disease that is not a feature of asbestos-related lung disease, but may also be a feature of chronic tobacco use.

The April 2017 VA examiner regarded the August 2012 PFT as "markedly abnormal" and inadequate for ratings purposes since the lung volume testing was noted to be inconsistent.  The VA examiner said that this inconsistency speaks to the issue of the significant discrepancy between prior PFTs and the April 2017 PFT.  The April 2017 PFT shows the Veteran with effectively normal pulmonary functions with bronchodilator effect.  As such, the VA examiner stated that there is no suggestion of restrictive disease as would be considered with interstitial lung disease from pulmonary asbestosis.  The VA examiner concluded by stating that current findings do corroborate with asbestos-related pleural plaquing.  However, the VA examiner said that no significant interstitial fibrosis was seen and no current findings suggest insterstitial fibrosis.  

With respect to the three PFTs in the claims file, the Board finds that the October 2010 PFT has moderate probative value because while it appears to have provided valid test results, albeit these results are seven years old.  The August 2012 VA PFT has little probative value because the technician noted that the PFT produced inconsistent lung volume results, thereby casting doubt upon its accuracy.  Finally, April 2017 PFT has strong probative value because it appears to have provided valid results, it is the most recent PFT, and it includes a detailed supporting rationale.

Accordingly, the preponderance of the evidence is against assigning an initial compensable disability rating in excess of 30 percent for the Veteran's service-connected asbestosis.  Consequently, the benefit-of-the-doubt rule does not apply, and the appellant's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 3.102.


ORDER

Entitlement to an initial evaluation in excess of 30 percent for asbestosis is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


